DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites in L3 “a diaphragm mechanism” the word mechanism is a generic placeholder that invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is a collimator as disclosed in pg.6 L22-23. Therefore, the limitation is being interpreted as requiring a collimator or its equivalent. 


Allowable Subject Matter
Claims 1-6, 8-10, 12-14, 16, 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Iwai et al. disclose: an X-ray tube (fig.2 item 21) configured to generate X-rays; a diaphragm mechanism (fig.2 item 22) configured to limit a radiation range of the X-rays; an X-ray detector (fig.2 item 31) facing the X-ray tube and configured to detect the X-rays; image generating circuitry (fig.1 item 8) configured to sequentially generate X-ray images based on outputs from the X-ray detector (para. [0083] L15); an interface configured to receive an operation from an operator (para. [0058] L1-8); and processing circuitry (fig.1 item 74) configured to control the diaphragm mechanism (fig.1 item 73) and the X-ray tube according to the operation so that the X-rays are radiated to a first radiation range (claim 4), control the diaphragm mechanism and the X-ray tube according to the operation so that the X-rays are radiated to a second radiation range (claim 4) and processing circuitry configured to control the diaphragm mechanism and the X-ray tube according to the operation to the interface so that the X-rays are radiated to a first radiation range (claim 4), control the diaphragm mechanism and the X-ray tube according to the operation to the interface so that the X-rays are radiated to a second radiation range (claim 4). Fuimaono et al. disclose: a display comprising a first display area and a second display area (para. [0064]); and control the display so that the first display area displays the X-ray images sequentially generated according to radiation of the X-rays (para. [0061], [0064]), in parallel with the radiation, wherein the processing circuitry is configured to control the display so that, in response to a switchover of the radiation range from the first radiation range to the second radiation range for further radiation of the X-rays after the radiation to the first radiation range (para. [0061], [0064] [0098] teaches real-time imaging), the first display area displays the X-ray images sequentially generated according to the further radiation to the second radiation range (para. [0061], [0064]), in parallel with the further radiation, and the second display area displays an image based on the X-ray images having been generated according to the radiation to the first radiation range and displayed on the first display area with benefits for improved imaging (Fuimaono et al.
Fuimaono et al. disclose: a first interface and a second interface configured to receive an operation from an operator to control the diaphragm mechanism and the x-ray tube. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a first interface and a second interface configured to receive an operation from an operator to control the diaphragm mechanism and the x-ray tube, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Ben-Haim et al. disclose: the first display area displays the X-ray images newer than the image displayed on the second display area no matter whether the X-rays are being radiated or not radiated, and wherein the first display area displays the newer X-ray images in real time when the X-rays are being radiated (col.16 L55-59, fig.5) motivated by the benefits for surgery with improved accuracy (Ben-Haim et al. col.3 L30-31).
Weisfield et al. disclose: one of the first radiation range and the second radiation range encompasses remaining one of the first (fig.2-3 show 2 stacked detectors of different sizes and para. [0042] teaches a collimator for different levels of x-ray attenuation, therefore, the radiation would go through both detectors), the high-resolution detecting part having a higher pixel density than said another part (para. [0006]) with benefits for a cost effective detector (Weisfield et al. para. [0005]).
The prior arts fail to teach, disclose, suggest or make obvious: in response to (1) a switchover of the radiation range from the first radiation range to the second radiation range for further radiation of the X-rays after the radiation to the first radiation range, (2) a stop of the operation to the second interface after the further radiation, and subsequently (3) another operation to the second interface for another radiation to the second radiation range, the first display area displays an X-ray image based on said another radiation to the second radiation range, in parallel with said another radiation, and the second display area keeps displaying the image based on the X-ray images having been generated according to the radiation to the first radiation range and displayed on the first display area
Claims 2-6, 8-10, 12-14, 16 & 18 are allowed on the same basis as independent claim for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884